Citation Nr: 1226465	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who died in January 2008, served on active duty from August 1949 to September 1952.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

A remand is necessary in this case to provide the appellant with notice required by statute, regulation, and case law.  

The law provides DIC for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  A disability can be found to be secondarily service connected if it was caused or aggravated by a disability for which service connection has been established.  38 C.F.R. § 3.310 (2011).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In the context of a claim for DIC, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In cases where a veteran's service treatment records have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimant in developing the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the claimant that he or she may provide alternative evidence to support the claim.  Id. at 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Examples of such alternative evidence are statements from service medical personnel, and statements from fellow service personnel, also referred to as 'buddy' statements.  Dixon, 3 Vet. App. at 263.  

In the instant case, at the time of the Veteran's death service connection had been established for three conditions.  Service connection for PTSD was effective in August 2002 and evaluated at 100 percent since that time.  Service connection for bilateral hearing loss was effective in January 2001, and evaluated as 20 percent disabling from then until August 2002, when it was evaluated at 40 percent disabling.  Service connection for tinnitus was effective in August 2002, evaluated as 10 percent disabling from that time.  

A Certificate of Death documents that the immediate cause of the Veteran's death was coronary atherosclerosis.  The Certificate lists chronic obstructive pulmonary disease, chronic obstructive airway disease, and coronary artery disease as conditions leading to the immediate cause of death.  

The Veteran's service treatment records are not associated with the claims file.  A June 2001 Personnel Information Exchange System response to VA requests for the Veteran's service treatment records documents that the records were presumed destroyed in a fire at the records repository.  A July 2005 letter from the National Personnel Records Center (NPRC) documents that the Veterans records are presumed to have been destroyed in a fire at the NPRC in July 1973.  
The Board therefore finds that the records do not exist and further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

VA has not met its duty to notify the appellant in this case.  Although the RO sent a notice letter to the appellant in July 2008, that letter did not inform her as to what conditions had been established as service connected at the time of the Veteran's death.  Nor did it distinguish between what evidence and information required to substantiate a DIC claim based on conditions for which service connection had already been established as opposed to conditions that were not already service connected.  Finally, it did not inform her that the Veteran's service treatment records were presumed destroyed or that she could submit alternative evidence in lieu of service treatment records to support her claim.  Hence, a remand is necessary to provide the appellant with the required notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a letter to the appellant providing her with notice which includes the following: 

(a)  A statement of the conditions for which the Veteran was service connected at the time of his death.  

(b)  An explanation of the evidence and information required to substantiate a DIC claim based on the conditions that were previously service connected.  

(c)  An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

(d)  An explanation that the Veteran's service treatment records are presumed to have been destroyed in a fire at the National Personnel Records Center and that she may submit alternative evidence in lieu of the service treatment records to support her claim; including, but not limited to, statements from service medical personnel and statements from fellow service personnel ('buddy' statements) regarding any relevant injury, disease, or event.  

2.  After allowing for an appropriate opportunity for the appellant to respond to the notice letter, and after conducting any additional development indicated by any such response, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



